NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER




                                            Electronically Filed
                                            Intermediate Court of Appeals
                                            CAAP-XX-XXXXXXX
                                            26-FEB-2021
                                            09:18 AM
                                            Dkt. 13 OGMD
                        NO. CAAP-XX-XXXXXXX


               IN THE INTERMEDIATE COURT OF APPEALS

                      OF THE STATE OF HAWAI#I

                JC, Petitioner-Mother/Appellee, v.
                  JK, Respondent-Father/Appellant


       APPEAL FROM THE FAMILY COURT OF THE SECOND CIRCUIT
                      (FC-P NO. 19-1-0074)


              ORDER GRANTING MOTION TO DISMISS APPEAL
   (By:   Leonard, Presiding Judge, Hiraoka and Nakasone, JJ.)
           Upon consideration of self-represented Respondent-
Father/Appellant JK's letter, filed February 24, 2021, which the
court construes as a motion to dismiss the appeal, the papers in
support, and the record, IT IS HEREBY ORDERED that the motion is
granted and the appeal is dismissed, under Hawai#i Rules of
Appellate Procedure Rule 42(a).
           DATED: Honolulu, Hawai#i, February 26, 2021.

                                    /s/ Katherine G. Leonard
                                    Presiding Judge

                                    /s/ Keith K. Hiraoka
                                    Associate Judge

                                    /s/ Karen T. Nakasone
                                    Associate Judge